Citation Nr: 0022092	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  97-13 711	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had verified active service from November 1960 to 
February 1963, and from April 1969 to March 1977.  A Form DD-
214 ("Armed Forces of the United States Report of Transfer 
or Discharge"), covering the period from April 1969 to March 
1977, indicates that the veteran had more than 17 years of 
active service as of March 1977.  Therefore, it appears that 
the veteran had additional active service which has not yet 
been verified.  Ordinarily, in a case involving a claim for 
primary service connection, the Board of Veterans' Appeals 
(Board) would not undertake to render a decision without 
verifying all periods of service and attempting to obtain the 
service medical records for all periods of service.  However, 
as the decision in this case is favorable to the veteran, the 
Board has proceeded to adjudicate the claim.  This appeal 
arises from a January 1997 rating decision which denied 
service connection for an acquired psychiatric disorder.  The 
veteran was accorded a hearing before a hearing officer at 
the RO in May 1997, and a transcript of the hearing is 
included in the claims folder.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was variously 
diagnosed during the veteran's service.  

2.  The veteran currently has a dysthymic (anxiety) disorder, 
manifested by the same psychiatric symptoms noted in service.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & 
Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214, covering the period from April 
1969 to March 1977, shows that his discharge was extended 
beyond its normal date to permit him to receive unspecified 
medical treatment.  

The service medical records include a medical note dated in 
March 1976, which indicated that the veteran reported to 
sickbay aboard the USS Guam requesting "something for [his] 
nerves".  Following clinical evaluation, the provisional 
diagnosis was anxiety reaction.  The veteran was subsequently 
referred for additional evaluation, and the examining 
physician's impression was of acute situational reaction in 
an individual with passive, dependent and schizoid 
personality features.  In a medical history dated in March 
1976, in conjunction with an examination of the veteran 
aboard the USS Guam, he reported a history of depression or 
excessive worry.  In April 1976, the veteran was referred to 
the neurology clinic at the U.S. Naval Hospital in 
Portsmouth, Virginia.  Following clinical evaluation, the 
examiner's impression was dementia of questionable etiology.  
A military medical board evaluated the veteran in June 1976, 
and reported a primary diagnosis of probable idiopathic 
dementia, which did not exist prior to enlistment.  The 
medical board recommended that the veteran be assigned to 
limited duty ashore for one year, and that he be followed as 
an outpatient at a neurology clinic, with re-evaluation to be 
conducted at the end of one year.  On separation examination 
in January 1977, the veteran denied a history of depression 
or excessive worry, but on clinical evaluation, the examining 
physician's diagnoses included idiopathic dementia.  

On VA psychiatric examination of the veteran in December 
1995, the examining physician reported that the overall 
clinical impression was one of at least a dysthymic disorder, 
if not a major depressive disorder, which was recurrent, and 
which seemed to be related to the veteran's financial, 
social, legal, and occupational circumstances.  

An undated note from a medical care provider identified as 
"Dr. Parveen" was subsequently added to the claims folder.  
The note indicates that Dr. Parveen is associated with the 
Indiana County (Pennsylvania) Guidance Center.  Dr. Parveen 
reported that the veteran had been receiving medical 
treatment for major depression, which was in remission, since 
November 1993.  

In August 1996, the veteran submitted his claim of service 
connection for an acquired psychiatric disorder.  He was 
accorded a VA psychiatric examination in September 1996.  The 
examining physician was the same physician who conducted the 
VA psychiatric examination of the veteran in December 1995.  
The examiner noted that the veteran had a lengthy history of 
waxing and waning depression which the veteran believed had 
been a problem for years.  He had not sought medical 
treatment until approximately 1990, but he had been in more 
or less constant treatment since that time.  The examiner 
noted that, since the time of the prior VA psychiatric 
examination in 1995, the veteran had discontinued the day 
treatment program at the Indiana County Guidance Center.  
However, he continued to see a psychiatrist on a semimonthly 
basis through his community health center for individual 
psychotherapy.  Following clinical evaluation, the examining 
physician opined that the overall clinical impression 
continued to be one of dysthymic disorder which is chronic 
and of a history of alcohol abuse and dependence, currently 
in remission since 1990.  The diagnoses included Axis I: 
chronic dysthymic disorder, of moderate to severe intensity, 
currently mild to moderate and chronic.  

A letter dated in May 1997 from Robert J. Gregory, M.A., of 
the Indiana County Guidance Center, indicated that the 
veteran had been undergoing therapy at that location since 
May 1996.  He had been referred for therapy with diagnoses of 
major depression in remission and dysthymic disorder.  It was 
further noted that the veteran was scheduled to continue 
therapy at a one month interval for an indefinite period.  

At a May 1997 hearing before a hearing officer at the RO, the 
veteran testified that, during service, he had received 
unfavorable performance evaluations from an officer, and 
these reports had cause him to be reduced in rank.  The 
veteran expressed frustration that he had not been permitted 
to re-enlist, as he was close to having accrued sufficient 
service to retire, and he indicated that he began to feel 
depressed during this time.  


Analysis

The service medical records include several, neuropsychiatric 
diagnoses, which, if correct, demonstrate that the veteran 
developed a chronic acquired psychiatric disorder in service.  
There was a diagnosis of anxiety reaction, which is 
inherently chronic.  There was a diagnosis of acute 
situational reaction, which was manifest by the same symptoms 
which had been diagnosed as a neurosis.  There were two 
separate diagnoses of dementia, which indicate a chronic 
acquired psychiatric disorder of organic etiology, but the 
organic pathology giving rise to the diagnoses was never 
identified.  Reports of VA examinations of the veteran in 
1995 and 1996 include diagnoses which, if correct, show that 
he currently has a chronic acquired psychiatric disorder (a 
neurosis).  Therefore, the Board concludes that the claim of 
service connection for an acquired psychiatric disorder is 
plausible and well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).  

Additionally, there is no medical evidence of record 
indicating that the veteran's currently diagnosed, chronic 
psychiatric disorder differs in symptomatology from the 
chronic psychiatric disorder shown in service.  Accordingly, 
the Board concludes that the evidence supports a grant of 
service connection for an acquired psychiatric disorder (a 
neurosis), and the claim should be granted.  



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

